Citation Nr: 1421274	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-27 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to special monthly compensation at the housebound rate.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from April 1960 to June 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The issues of entitlement to service connection for erectile dysfunction and entitlement to special monthly compensation at the housebound rate are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current coronary artery disease was not manifest in service or to a degree of 10 percent within one year of separation and is unrelated to service.  

2.  There is no evidence, presumptive or otherwise, of in-service Agent Orange exposure.

3.  The Veteran's current coronary artery disease was not caused or aggravated by his service-connected PTSD.  


CONCLUSION OF LAW

The criteria for service connection for coronary artery disease are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by letter dated in December 2010.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the claimant in obtaining evidence; provided the necessary medical opinions in October 2011; and afforded the Veteran the opportunity to give testimony before the Board.  The opining medical examiner in October 2011 reviewed and considered evidence in the Veteran's claims folder in rendering the opinions, and explained the medical opinions in light of the evidence, and so they are adequate.  The Board finds that it owes no further duty to the claimant, in terms of assistance.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file, and the claimant has not contended otherwise.  

VA has complied with the notice and assistance requirements and the claimant is not prejudiced by a decision on the claim at this time.  

The issue before the Board involves a claim of entitlement to service connection.  It has been claimed that service connection is warranted for the Veteran's coronary artery disease as due to Agent Orange exposure, and also as caused or aggravated by his service-connected PTSD.  

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  For chronic disease, if there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arteriosclerosis and/or cardiovascular renal disease, including hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The service incurrence of ischemic heart disease may be presumed for Veterans who served in the Republic of Vietnam between January 9, 1962 and May 7, 1975 (in which case in-service Agent Orange exposure is presumed) or who were exposed to Agent Orange during service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

The Veteran's service treatment records are silent for reference to coronary artery disease, it was not shown within one year of service discharge, and there is no evidence that he was exposed to Agent Orange during service.  The Veteran merely mentioned Agent Orange in September 2010 without explaining how or where any in-service Agent Orange exposure occurred, even after questioning on the same in March 2011, and the service department indicated in December 2010 that there was no evidence of Vietnam service for him.  Later, in March 2011, the theory of causation by his service-connected PTSD was raised.  

However, there is no competent medical evidence of record indicating that his coronary artery disease was caused or aggravated by his service-connected PTSD, and to the contrary, a VA examiner who reviewed his claims folder and medical history in October 2011 concluded that his coronary artery disease was not caused or aggravated by his PTSD, with reasons being given.  Those reasons included that his PTSD is mild and without history of hospitalization and current treatment, and that there is a lack of causal scientific evidence linking PTSD to the development or progression of PTSD.  The examiner noted that PTSD had been associated with numerous physical related problems in medical literature as had been documented in limited fashion by evidence in the Veteran's claims folder.  However, studies which had found an association between PTSD and cardiovascular disease had not been performed utilizing randomized controlled clinical trials and therefore cannot imply a causal link between PTSD and cardiovascular disease.  The examiner noted that the Veteran's coronary artery disease had been diagnosed at his age of 66 after symptoms developed during preoperative evaluation for spinal surgery.  The examiner concluded that the Veteran's coronary artery disease was related to multiple known, well documented, and medically established preexisting cardiovascular disease risk factors, not his service-connected PTSD.  His risk factors were noted to include his male sex, age at diagnosis, hypertension, obesity, obstructive sleep apnea, and diabetes mellitus type II.  

As the preponderance of the evidence of record, including that mentioned above, shows that the Veteran's coronary artery disease was not manifest in service or to a degree of 10 percent within 1 year of separation; that his coronary artery disease is unrelated to service; that there was no presumed or actual in-service Agent Orange exposure; and that his coronary artery disease was not caused or aggravated by his service-connected PTSD, service connection is not warranted for it.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for coronary artery disease is not warranted.  The appeal is denied.


REMAND

The Veteran has claimed service connection for erectile dysfunction.  Originally, in September 2010, he alleged that it was due to diabetes mellitus, but service-connection was denied for diabetes mellitus without an appeal being perfected.  The Veteran denied sexual dysfunction as late as January 2006 VA treatment.  Nevertheless, it is possible that he has erectile dysfunction, and he is competent to indicate that he does, as the Board feels that this is the type of disorder which is within a layperson's ability to perceive.  See Falzone v. Brown, 8 Vet. App. 398 (1995) (recognizing flat feet as within a layperson's sensibilities to perceive).  No VA examination has been conducted, and one will be ordered in light of 38 C.F.R. § 3.159, as the Veteran is service-connected for lumbar and cervical spine disorders and alleged through his representative in July 2011 that he has erectile dysfunction as secondary to spinal disability.  In order to ensure a complete record for the VA examiner and adjudicative review of this claim and the claim for special monthly compensation at the housebound rate, any additional relevant medical records identified by the Veteran should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any additional available medical records relevant to the Veteran's claims for service connection for erectile dysfunction and/or special monthly compensation at the housebound rate.

2.  After the above record development is completed, the Veteran should be scheduled for a VA examination with regard to his claim for service connection for erectile dysfunction.  It is imperative that the claims record be made available to the examiner for review in connection with the examination.  Any current erectile dysfunction and its history should be clearly described and reported. 

The examiner should respond to the following:

     a)  With regard to any current erectile dysfunction which is present, is it at least as likely as not (a 50% or higher degree of probability) that such disorder is proximately due to or caused by either the Veteran's service-connected lumbar or cervical spine disorder? 

     b)  With regard to any current erectile dysfunction which is present, is it at least as likely as not (a 50% or higher degree of probability) that such disorder has been aggravated by the Veteran's service-connected lumbar or cervical spine disorder?

The examiner should furnish reasons for the opinions. 

3.  Thereafter, the RO should review the expanded record and undertake merits analyses of the claims for service connection for erectile dysfunction and special monthly compensation at the housebound rate.  If either claim remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


